336 F.2d 149
UNITED STATES of America, Appellant,v.R. H. TAYLOR et al., Appellees.
No. 20516.
United States Court of Appeals Fifth Circuit.
September 14, 1964.

Robert E. Hauberg, U. S. Atty., Jackson, Miss., Alan S. Rosenthal, Washington, D. C., E. R. Holmes, Jr., Asst. U. S. Atty., Jackson, Miss., Stephen B. Swartz, Washington, D. C., for appellant.
Vardaman S. Dunn, Jackson, Miss., Bruce C. Aultman, Hattiesburg, Miss., William H. Cox, Jr., Jackson, Miss., for appellees.
Before HUTCHESON and GEWIN, Circuit Judges, and HOOPER, District Judge.
HUTCHESON, Circuit Judge.


1
On motion for rehearing it has for the first time here been urged that this matter be remanded for trial of the issues of the finality and conclusiveness of the disputes award1 and as to the corporate defendant the issues under their alleged defense of the Mississippi Statute of Frauds, Mississippi Code 1952, Section 264. There were pleadings to support such issues in the court below though the summary judgment was not based upon them. We are of the opinion that a remand on these issues alone is proper and that on remand such additional evidence as is necessary may be introduced.


2
The judgment below is REVERSED and REMANDED for proceedings not inconsistent herewith.



Notes:


1
 41 U.S.C.A. § 321